Citation Nr: 1111888	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for depression, including as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had service from July 1994 to July 1996.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is now under the jurisdiction of the Montgomery, Alabama, RO.

In March 2009, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of the hearing is of record.  In May 2009, the Board remanded the issue on appeal for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence of record reveals that the Veteran's depression is aggravated by her service-connected right ankle disability.


CONCLUSION OF LAW

Secondary service connection for depression is established.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As to additional notice regarding the rating and effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Secondary Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  See Allen, supra.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice- connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  Because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as this version favors the claimant.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran contends that she has depression that is related to her service-connected right ankle disability and/or that her current depression had its onset during her period of active service.  Outpatient treatment records show diagnoses of depression.  She provided a statement dated in March 2008 from A.H.M., M.D., a psychiatric medical consultant with whom she is employed.  Dr. M. reported that while she had never had a treatment relationship with the Veteran, she had worked with her as a colleague for five years and had noted that the Veteran had symptoms of depression that were noticeable and seemed to be "associated with observed pain behavior and complaints of back, neck, and leg pain."

Pursuant to the Board's previous remand, a VA examination was conducted in June 2010, and the examiner provided an addendum to her report dated in October 2010.  The examiner diagnosed depressive disorder, not otherwise specified, as well as anxiety disorder, not otherwise specified.  She stated that it was "at least as likely as not that [the Veteran's] ankle condition has been an aggravating factor for her depression/anxiety.  The baseline or extent of aggravation of depressive/anxiety symptoms by sc ankle condition cannot be stated without resort to mere speculation."  In the October 2010, the examiner stated that it was not possible to trace details regarding symptom severity over time due to lack of ongoing mental health records, but that the Veteran's right ankle condition was likely to contribute to or exacerbate her mental health symptoms.

The Board remand contemplated that information provided at the VA examination would address the requirement of establishing a baseline of disability for the purpose of establishing service connection based on aggravation under the version of 38 C.F.R. § 3.310 that became effective on October 10, 2006.  As shown, the examiner was unable to provide this baseline information.  The amendments to 38 C.F.R. § 3.310 place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

Thus, the Board finds that the parts of the June 2010 VA examination (and the October 2010 addendum examination report) that indicate that it would be speculative to address the extent of aggravation in the Veteran's case are not dispositive of the Veteran's claim, and the examiner's statements which demonstrate that the service-connected right ankle disability has aggravated the Veteran's current depression provide a sufficient basis for granting service connection for depression based on aggravation.

Therefore, secondary service connection is warranted for the Veteran's depression by aggravation due to her service- connected right ankle disability.


ORDER

Service connection for depression is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


